Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/244,498 filed on April 29, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 has been considered by the examiner.

	Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy as required by 37 CFR 1.55.
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a contacting element, comprising: he contacting element including material scraps due to a separation from a substrate wherein the contacting element is realized, wherein the first end portion includes only one enlarged portion, 10projecting in correspondence of a first side wall of the contacting element and the only one enlarged portion includes at least one indentation configured to house the material scraps being on the contacting element in combination with the other limitations of the claim. 

Claims 2-9 are also allowed as they depend on allowed claim 1.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a probe head for testing electronic devices, comprising: the contact probe including material scraps due to a separation from a 5substrate wherein the contact probe is realized and the first end portion includes only one enlarged portion projecting in correspondence of a first side wall of the contact probe and the only one enlarged portion includes at least one indentation configured to house the material scraps being on the contact probe in combination with the other limitations of the claim.

Claims 11-16 are also allowed as they depend on allowed claim 10.

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a contact probe, comprising: the contact probe includes material scraps due to a separation from a 20substrate wherein the contact probe is realized by laser cutting, wherein the first end portion includes only one enlarged portion, projecting in correspondence of a first side wall of the contact probe and the only one enlarged portion includes at least one indentation configured to house the material scraps being on the contact probe in combination with the other limitations of the claim.

Claims 18-20 are also allowed as they depend on allowed claim 17.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (USPGPub 20040051541): discloses contactors with multiple flexible portions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868